DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 was considered by the examiner.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christman (US 5,408,278, of Record).
Regarding claim 1, Christman teaches an article, comprising: a first ophthalmic lens comprising a first spectral filter (col 6, In 49-col 7, In 9; The invention involves a 
Regarding claim 2, Christman teaches the article of claim 1, wherein the article is eyeglasses, a pair of contact lenses, goggles, or a pair of intraocular lenses (col 12, In 32-41; The lenses may touch the eye, as in contact lenses, or may be in spectacle frames).
Regarding claim 3, Christman teaches the article of claim 1, wherein the first and second spectral filters are a low-pass filter and a high-pass filter, respectively (col 10, In 43-50; FIGS. 10 and 11 illustrate the transmission characteristics of these lenses;. Illustrated in figures 10-11, showing low pass and high pass filters).
Regarding claim 5, Christman teaches the article of claim 1, wherein at least one of the first and second spectral filters substantially transmits visible light having wavelengths below 520 nm (col 10, In 43-50; three representative lenses are chosen that have predominant transmission in the 400 to 550 nm).
Regarding claim 6, Christman teaches the article of claim 5, wherein both of the first and second spectral filters substantially transmits visible light having wavelengths below 520 nm (col 10, In 6-20; Deficiencies of the blue cones are rare...The lens pair for correcting blue deficiencies would be skewed to the shorter; illustrated in figures 10, 11a).
Regarding claim 9, Christman teaches the article of claim 1, wherein the first and second spectral filters are passive spectral filters (col 8, In 11-16; In plastic lenses, 
Regarding claim 14, Christman teaches the article of claim 1, wherein a first transmission spectrum of the first spectral filter and a second transmission spectrum of the second spectral filter are configured to enhance the color perception of a dichromat (col 4, In 25-39; The brain produces the green color from the different inputs from each of the two eyes. The green-deficient cones of the retina are bypassed, allowing an individual to perceive green).
Regarding claim 15, Christman teaches the article of claim 1, wherein a method of enhancing the color perception of a dichromat, comprising: providing the dichromat with the article (col 4, In 25-39; The brain produces the green color from the different inputs from each of the two eyes. The green-deficient cones of the retina are bypassed, allowing an individual to perceive green).
Regarding claim 16, Christman teaches the method of claim 15, wherein the dichromat is a protanope and the first type of cone corresponds to an M-cone (col 9, In 32-56; Red color deficient individuals are also cyan-deficient...In the case of a red-color deficiency in the range of 630 to 750 nm., the colors of the correcting lens pairs would be skewed toward the longer wavelengths of the visible spectrum. A first lens would be comprised of an orange lens with a peak of transmission of 610 nm. combined with a cyan lens having a DBak of transmission of 490 nm).
Regarding claim 17, Christman teaches the method of claim 15, wherein the dichromat is a deuteranope and the first type of cone is an L-cone (col 9, In 14-31; a pair of lenses in which one cyan colored lens transmits blue-green, this blue-green will 
Regarding claim 18, Christman teaches the method of claim 15, wherein the dichromat is a tritanope and the first type of cone is a S-cone (col 10, In 6-20; The lens pair for correcting blue deficiencies would be skewed to the shorter wavelengths, such as a violet-yellow lens pair. The blue-deficient retinal cones are unusually sensitive to yellow, which is a combination of red and green. This special sensitivity causes the blue cone with deficient blue-absorbing pigment to respond to yellow light).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Christman (US 5,408,278, of Record) in view of (WO 2016/148984 A1 to Enchroma Inc. (hereinafter Enchroma, of Record)).
Regarding claim 4, Christman teaches the article of claim 1. Christman does not teach wherein at least one of the first and second spectral filters is a notch filter. However Enchroma teaches a notch filter (para [0125], optimized filters for affecting color vision in a desired manner are those with one or more stop-band (notch) cutouts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the notch filter of Enchroma in the article of Christman, so that at least one of the first and second spectral filters would have been a notch filter, because the disclosure of Enchroma provides increase in quality (para [0188], the configuration of notches in the spectral transmittance (e.g. at 510 nanometers and at 590 nanometers) provide a small but noticeable increase to the quality of color vision).
Regarding claim 8, Christman teaches the article of claim 1. Christman does not teach wherein the first and second spectral filters are absorptive spectral filters. However Enchroma teaches absorptive spectral filters (para [0005], fabricate the optical filters using absorptive optical materials, such as narrow-band absorbing dyes and/or broad-band absorbing dyes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the absorptive spectral filters of Enchroma in the article of Christman, so that the first and second spectral filters would have been absorptive spectral filters, because the disclosure of Enchroma allows designing a filter to act in a desired manner (para [0014], a computer implemented method for designing an optical filter for affecting color vision in a desired manner).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christman (US 5,408,278, of Record) in view of Perricone et al. (US 2015/0338683 A1, of Record).
Regarding claim 7, Christman teaches the article of claim 1. Christman does not teach wherein the first and second spectral filters are reflective spectral filters.
However Perricone teaches reflective spectral filters (para [0070], a filter spectral profile that blocks a range of frequencies...Attenuation for the purposes of this disclosure can be achieved by any means, including reflection and absorption).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the reflective filters of Perricone in the article of Christman, so that the first and second spectral filters would have been reflective spectral filters, because the disclosure of Perricone allows easy manufacturing (para [0077], a relatively easily manufacturable filter design).
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Christman (US 5,408,278, of Record) in view of (WO 2015/184299 A1 Wilczek et al. (hereinafter Wilczek, of Record)).
Regarding claim 10, Christman teaches the article of claim 1. Christman does not teach wherein the first and second spectral filters are dynamic spectral filters. However Wilczek teaches dynamic spectral filters (pg. 18, In 18-30; modulate color and polarization dependent properties of incoming light using electrical signals directly. 20 In these figures, light is incident from the left, and emerges to the right. As shown in FIG. SA, electrochromic materials undergo wavelength-dependent changes in absorption when subjected to different voltages). It would have been obvious to a person having 
Regarding claim 11, Christman in view of Wilczek teach the article of claim 10. Wilczek further teaches wherein the dynamic spectral filters each comprise an electro-optic element (pg. 18, In 18-30; A, light incident from the left will be absorbed by different amounts, depending on the voltage across the filter. As shown in FIG. 5B, liquid crystals act as filters for polarized light in a direction controlled by an applied electric field).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of an article specifically including, as the distinguishing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmeder et al. (US 10,338,286), Schmeder et al. (US 2014/0233105), Schmeder et al. (US 10,852,461), Schmeder et al. (US 2018/0095202), Schmeder et al. (US 10,912,457), and Schmeder et al. (US 2018/0098694) are cited to show similar optical articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872